COURTNEY HUDSON HENRY, Justice, dissenting. The issues raised in this appeal are procedurally barred due to the absence of an effective notice of appeal. As a result, the appeal must be dismissed, and I respectfully dissent from the majority’s decision to consider the merits of this ease despite a fatal defect in the notice of appeal. Attorney Ken Swindle purports to appeal from an order entered by the Washington County Circuit Court assessing costs personally and solely against Swindle following the taking of a voluntary nonsuit by Swindle’s client, Kojleb Kesai, who had filed a claim for personal injury. The initial notice of appeal and the two amended notices of appeal uniformly and quite clearly state that the appealing party is the “Plaintiff,” i.e., Mr. Kesai. Swindle himself did not file a notice of appeal from the order requiring him to pay costs. Rule 3(e) of the Arkansas Rules of Appellate Procedure — Civil provides in part as follows: (e) Content of notice of appeal or cross-appeal. A notice of appeal or cross-appeal shall specify the party or parties taking the appeal; shall designate the judgment, |7decree, order or part thereof appealed from and shall designate the contents of the record on appeal. The notice shall also contain a statement that the appellant has ordered the transcript, or specific portions thereof, if oral testimony or proceedings are designated, and has made any financial arrangements required by the court reporter pursuant to Ark.Code Ann. § 16-13-510(c). We have recognized that a notice of appeal must be “judged by what it recites and not what it was intended to recite.” Thelman v. State, 375 Ark. 116, 119, 289 S.W.3d 76, 78 (2008) (citing Ark Dep’t of Human Servs. v. Shipman, 25 Ark.App. 247, 253, 756 S.W.2d 930, 933 (1988)). This court has also noted that the procedural steps outlined in Rule 3(e) require only substantial compliance, provided that the appellee has not been prejudiced by the failure to comply strictly with the rule. Rogers v. Tudor Ins. Co., 325 Ark. 226, 925 S.W.2d 395 (1996). However, we have held that a notice of appeal is fatally defective where there is no compliance at all with the procedural requirements of the rule. See, e.g., Lindsey v. Green, 2010 Ark. 118, 369 S.W.3d 1; Hodges v. Direct Nat’l Ins. Co., 2009 Ark. 570, 2009 WL 3788812 (per curiam); Eggestein v. Eggestein, 2009 Ark. 262, 308 S.W.3d 144; McElroy v. American Med. Int’l, Inc., 297 Ark. 527, 763 S.W.2d 89 (1989); Hudson v. Hudson, 277 Ark. 183, 641 S.W.2d 1 (1982). Such was the case in Shipman, supra. There, the trial court summarily held three employees of the Arkansas Department of Human Services (DHS) in criminal contempt of court. The notice of appeal identified DHS as the appealing party, but it contained no reference to the three employees. Our court of appeals concluded that it could not address the employees’ challenge to the contempt order because they had not filed a notice of appeal in their own right. In so holding, the court of appeals stated that a notice of appeal “must state |sthe parties appealing and ... persons not named as parties to the notice ... are not properly before the appellate court.” Id. at 253, 756 S.W.2d at 933. Following that decision, this court allowed the employees to pursue a belated appeal, and in reversing the contempt order, we commented that “the court of appeals properly declined to review” the contempt citations because the employees “were not parties to the appeal.” Lilly v. Earl, 299 Ark. 103, 108, 771 S.W.2d 277, 280 (1989). Likewise, in Ozark Acoustical Contractors, Inc. v. Nat’l Bank of Commerce, 301 Ark. 472, 786 S.W.2d 813 (1990), we noted the requirement of Rule 3(e) that a notice of appeal must “specify the party or parties taking the appeal” and dismissed the appeal of two parties who had not joined in the timely notice of appeal filed by other parties and who had not filed a timely notice of appeal of their own. Similarly, we declined to address the arguments of a party, where the record did not show that he had filed a notice of appeal and where he did not join in the notice of appeal filed by another appealing party. Binns v. Heck, 322 Ark. 277, 908 S.W.2d 328 (1995). Finally, in Henry v. Eberhard, 309 Ark. 336, 832 S.W.2d 467 (1992), the trial court held several DHS employees in contempt. On appeal, the employees challenged the contempt finding and also argued that the trial court erroneously vacated a restraining order. Citing Shipman, supra, we held that the restraining-order issue was procedurally barred because DHS, the party aggrieved by the dissolution of the restraining order, was not listed as a party in the notice of appeal. Only a party aggrieved by the court’s order can appeal that order. Springdale Sch. Dist. No. 50 v. The Evans Law Firm, P.A., 360 Ark. 279, 200 S.W.3d 917 (2005). Unquestionably, |9Swindle possesses standing to appeal the order imposing costs against him, as he is the only aggrieved person whose pecuniary interest was affected by the circuit court’s order. See Swindle v. Benton County Circuit Court, 363 Ark. 118, 211 S.W.3d 522 (2005). The problem, however, is that Swindle did not file a notice of appeal. Whether an appellant has filed an effective notice of appeal is always an issue before the appellate court, and absent an effective notice of appeal, this court lacks jurisdiction to consider the appeal and must dismiss it. Lindsey, supra. In light of Rule 3(e) and the above-mentioned authorities, Swindle’s failure to file a notice of appeal is fatal to the appeal. We should dismiss this case under these clear precedents rather than entertain the arguments for reversal. Therefore, I dissent.